Plaintiff filed a bill for specific performance of an alleged agreement to lease made with defendants December 13, 1929. Defendants were the owners of real estate in Jackson, Michigan. The premises were leased by defendants to a tenant, Chris Tannis. Plaintiff had been a partner of Tannis, but had sold out his interest to Tannis. Plaintiff desired to get a lease of the premises. Defendants had lost their copy of the Tannis lease. Plaintiff's agent represented to defendants the Tannis lease expired August 1, 1930. In fact it expired August 1, 1931. Defendants relied upon the representations made by plaintiff's agent, in making the agreement sought to be enforced. They were mistaken as to the date or the expiration of the outstanding lease. This mistake was brought about by the misrepresentations of plaintiff's agent. Defendants were, deceived thereby. Plaintiff cannot ask specific performance or a contract entered into by defendants by mistake, which mistake was induced by the false representations or plaintiff's agent. The trial court so held. Decree affirmed, with costs.
BUTZEL, C.J., and WIEST, CLARE, McDONALD, SHARPE, NORTH, and FEAD, JJ., concurred. *Page 335